                                                                             Case 2:18-cv-01216-GMN-BNW Document 80 Filed 05/06/19 Page 1 of 2



                                                                         1   Kevin L. Hernandez, Esq.
                                                                             Nevada Bar No. 12594
                                                                         2   LAW OFFICE OF KEVIN L.
                                                                             HERNANDEZ
                                                                         3   8872 S. Eastern Avenue, Suite 270
                                                                             Las Vegas, Nevada 89123
                                                                         4   T: (702) 563-4450
                                                                             F: (702) 552-0408
                                                                         5   kevin@kevinhernandezlaw.com
                                                                             Attorney for Plaintiffs
                                                                         6

                                                                         7                               UNITED STATES DISTRICT COURT

                                                                         8                                       DISTRICT OF NEVADA

                                                                         9    ANTHONY FLORIAN, an individual;                    Case No.: 2:18-cv-01216-GMN-BNW
                                                                              THO NGUYEN, an individual;
                                                                        10
                                                                                                               Plaintiffs,
                                                                        11                                                           STIPULATION AND ORDER FOR
                                                                                v.
Law Office of Kevin L. Hernandez




                                                                                                                                       DISMISSAL OF DEFENDANT
                                                                        12                                                             EXPERIAN INFORMATION
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                   SOLUTIONS, INC. WITH PREJUDICE
                                                                        13    CHEX SYSTEMS, INC., a foreign
                                  8872 S. Eastern Avenue, Suite 270




                                                                              corporation; EQUIFAX INFORMATION
                                      Las Vegas, Nevada 89123




                                                                        14    SERVICES, LLC, a foreign limited-liability
                                                                              company; EXPERIAN INFORMATION
                                                                        15    SOLUTIONS, INC., a foreign corporation;
                                                                              TRANS UNION LLC, a foreign limited-
                                                                        16    liability company; AFFIRM, INC., a foreign
                                                                              corporation; BANK OF AMERICA, N.A., a
                                                                        17    national banking association; BARCLAYS
                                                                              BANK DELAWARE, a foreign corporation;
                                                                        18    CAPITAL ONE BANK (USA), N.A., a
                                                                              national banking association; CHASE BANK
                                                                        19    USA, N.A., a national banking association;
                                                                              CITIBANK, N.A., a national banking
                                                                        20    association; DEPARTMENT STORES
                                                                              NATIONAL BANK, a national banking
                                                                        21    association; INTOUCH CREDIT UNION, a
                                                                              foreign non-profit corporation; SYNCHRONY
                                                                        22    BANK, a foreign corporation; U.S. BANK,
                                                                              N.A., a national banking association.
                                                                        23
                                                                                                                 Defendants.
                                                                        24

                                                                        25

                                                                        26           Plaintiffs, Anthony Desmond Florian and Tho Nguyen (“Plaintiffs”), and Defendant,

                                                                        27    Experian Information Solutions, Inc. (“Experian”) (the “Parties”) have resolved all claims,

                                                                        28    disputes, and differences between the Parties.

                                                                                                                         Page 1 of 2
                                                                             Case 2:18-cv-01216-GMN-BNW Document 80 Filed 05/06/19 Page 2 of 2



                                                                         1           Therefore, Plaintiff and Experian, by and through their respective attorneys of record, and

                                                                         2    subject to the court’s approval, respectfully request dismissal of the above-captioned matter with

                                                                         3    prejudice under FRCP 41(a) as to Experian, with Plaintiff and Experian bearing their own

                                                                         4    attorneys’ fees and costs incurred in this action.

                                                                         5    Respectfully Submitted.

                                                                         6
                                                                               Dated: May 6, 2019                                  Dated: May 6, 2019
                                                                         7
                                                                               LAW OFFICE OF                                       NAYLOR & BRASTER
                                                                         8     KEVIN L. HERNANDEZ
                                                                         9     /s/ Kevin L. Hernandez                              /s/ Andrew J. Sharples
                                                                               Kevin L. Hernandez, Esq.                            Jennifer L. Braster, Esq.
                                                                        10     Nevada Bar No. 12594                                Nevada Bar No. 9982
                                                                               8872 S. Eastern Avenue, Suite 270                   Andrew J. Sharples, Esq.
                                                                        11     Las Vegas, Nevada 89123                             Nevada Bar No. 12866
                                                                               kevin@kevinhernandezlaw.com                         1050 Indigo Drive, Suite 200
Law Office of Kevin L. Hernandez




                                                                        12     Attorney for Plaintiff                              Las Vegas, Nevada 89145
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                   asharples@nblawnv.com
                                                                        13                                                         Attorneys for Experian Information
                                  8872 S. Eastern Avenue, Suite 270




                                                                                                                                   Solutions, Inc.
                                      Las Vegas, Nevada 89123




                                                                        14

                                                                        15
                                                                                                                         ORDER
                                                                        16

                                                                        17    IT IS SO ORDERED:

                                                                        18

                                                                        19
                                                                              DATED this_____day
                                                                                          7      of May, 2019.                       ___________________________________
                                                                        20                                                           Gloria M. Navarro, Chief Judge
                                                                                                                                     UNITED STATES DISTRICT COURT
                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                           Page 2 of 2
